Exhibit 10.4




GLOBAL EARTH ENERGY, INC. 2012 OPTIONS, RESTRICTED STOCK

AND PERFORMANCE-BASED AWARDS STOCK PLAN

RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT, (the “Agreement”), dated as of June 14,
2012 (the “Date of Grant”), is made by and between GLOBAL EARTH ENERGY, INC., a
Nevada corporation (the “Company”), and SYDNEY A. HARLAND (the “Grantee”).

WHEREAS, the Company has adopted the Global Earth Energy, Inc. 2012 Options,
Restricted Stock and Performance-Based Awards Stock Plan (the “Plan”), pursuant
to which the Company may grant Restricted Stock; and

WHEREAS, the Company desires to grant to the Grantee the number of shares of
Restricted Stock provided for herein;

NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:

1.

Grant of Restricted Stock Award.

(a)

Grant of Restricted Stock.  The Company hereby grants to the Grantee 10,000,000
shares of Restricted Stock (the “Award”) on the terms and conditions set forth
in this Agreement and as otherwise provided in the Plan.

(b)

Incorporation of Plan; Capitalized Terms.  The provisions of the Plan are hereby
incorporated herein by reference.  Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan.  The Administrator shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations thereunder, and its decision shall be binding and
conclusive upon the Grantee and his/her legal representative in respect of any
questions arising under the Plan or this Agreement.

2.

Terms and Conditions of the Award.  The grant of Restricted Stock provided
herein shall be subject to the following terms, conditions and restrictions:

(a)

Ownership of Shares.  Subject to the restrictions set forth in the Plan and this
Agreement, the Grantee shall possess all incidents of ownership of the
Restricted Stock granted hereunder, including the right to receive or reinvest
dividends with respect to such Restricted Stock and the right to vote such
Restricted Stock.

(b)

Restrictions.  Restricted Stock and any interest therein, may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of, except by
will or the laws of descent and distribution, during the Restricted Period.  Any
attempt to dispose of any Restricted Stock in contravention of the above
restriction shall be null and void and without effect.

(c)

Certificate; Book Entry Form; Legend.  The Company shall issue the shares of
Restricted Stock either (i) in certificate form or (ii) in book entry form,
registered in the name of the Grantee, with legends, or notations, as
applicable, referring to the terms, conditions and restrictions applicable to
the Award.  The Grantee agrees that any certificate issued for Restricted Stock
prior to the lapse of any outstanding restrictions relating thereto shall be
inscribed with the following legend:

“This certificate and the shares of stock represented hereby are subject to the
terms and conditions, including forfeiture provisions and restrictions against
transfer (the “Restrictions”), contained in the Global Earth Energy, Inc. 2012
Stock Plan, and an agreement entered into between the registered owner and the
Company.  Any attempt to dispose of these shares in contravention of the
Restrictions, including by way of sale, assignment, transfer, pledge,
hypothecation or otherwise, shall be null and void and without effect.”


-1-


(d)

Lapse of Restrictions.  The restrictions with respect to the Restricted Stock
granted hereunder shall lapse on the fifth anniversary date of the grant of the
Restricted Stock.

Upon the lapse of restrictions relating to any shares of Restricted Stock, the
Company shall, as applicable, either remove the notations on any such shares of
Restricted Stock issued in book-entry form or deliver to the Grantee or the
Grantee’s personal representative a stock certificate representing a number of
shares of Common Stock, free of the restrictive legend described in Paragraph
2(c) hereof, equal to the number of shares of Restricted Stock with respect to
which such restrictions have lapsed.  If certificates representing such
Restricted Stock shall have theretofore been delivered to the Grantee, such
certificates shall be returned to the Company, complete with any necessary
signatures or instruments of transfer prior to the issuance by the Company of
such unlegended shares of Common Stock.

(e)

Termination of Employment.  Notwithstanding anything herein contained to the
contrary, in the event of the termination of the Grantee’s employment or service
with the Company, its parent or any subsidiary for any reason prior to the
lapsing of restrictions in accordance with the provisions hereof with respect to
any portion of the Restricted Stock granted hereunder, such portion of the
Restricted Stock held by the Grantee shall be automatically forfeited by the
Grantee as of the date of termination.

Shares of Restricted Stock forfeited pursuant to this Paragraph 2(e) shall be
transferred to, and reacquired by, the Company without payment of any
consideration by the Company, and neither the Grantee nor any of the Grantee’s
successors, heirs, assigns or personal representatives shall thereafter have any
further rights or interests in such shares.  If certificates for any such shares
containing restrictive legends shall have theretofore been delivered to the
Grantee (or his legatees or personal representative), such certificates shall be
returned to the Company, complete with any necessary signatures or instruments
of transfer.

(f)

Corporate Transactions.  The following provisions shall apply to the corporate
transactions described below:

(i)

In the event of a proposed dissolution or liquidation of the Company, the Award
will terminate and be forfeited immediately prior to the consummation of such
proposed transaction, unless otherwise provided by the Administrator.

(ii)

In the event of a proposed sale of all or substantially all of the assets of the
Company, or the merger of the Company with or into another corporation, the
Award shall be assumed or substituted with an equivalent award by such successor
corporation, parent or subsidiary of such successor corporation; provided that
the Administrator may determine, in the exercise of its sole discretion, that in
lieu of such assumption or substitution, the Award shall be vested and
non-forfeitable and any conditions or restrictions on the Award shall lapse, as
to all or any part of the Award, including Shares as to which the Award would
not otherwise be non-forfeitable.

(g)

Income Taxes.  The Grantee shall pay to the Company promptly upon request, and
in any event at the time the Grantee recognizes taxable income in respect of the
Restricted Stock (whether in connection with the grant or vesting of the
Restricted Stock, the making of an election under Section 83(b) of the Code in
connection with the grant of the Restricted Stock as described in Section 2(h)
below, or otherwise), an amount equal to the taxes the Company determines it is
required to withhold under applicable tax laws with respect to the Restricted
Stock.  Such payment may be made by any of, or a combination of, the following
methods: (i) cash or check; (ii) out of the Grantee’s current compensation;
(iii) if permitted by the Administrator in its discretion, surrender of other
shares of Common Stock of the Company which (a) in the case of shares initially
acquired from the Company (upon exercise of a stock option or otherwise), have
been owned by the Grantee for such period (if any) as may be required to avoid a
charge to the Company’s earnings, and (b) have a Fair Market Value on the date
of surrender equal to the amount required to be withheld; or (iv) if permitted
by the Administrator in its discretion, by electing to have the Company withhold
or otherwise reacquire from the Grantee Shares of Restricted Stock that vest
pursuant to the terms hereof having a Fair Market Value equal to the minimum
statutory amount required to be withheld in connection with the vesting of such
Shares.  For these purposes, the Fair Market Value of the Shares to be withheld
or repurchased, as applicable, shall be determined on the date that the amount
of tax to be withheld is to be determined (the “Tax Date”)



-2-

.

All elections by the Grantee to have Shares withheld or repurchased to satisfy
tax withholding obligations shall be made in writing in a form acceptable to the
Administrator and shall be subject to the following restrictions:

(i)

The election must be made on or prior to the applicable Tax Date;

(ii)

Once made, the election shall be irrevocable as to the particular Shares as to
which the election is made;

(iii)

All elections shall be subject to the consent or disapproval of the
Administrator; and

(iv)

If the Grantee is subject to Section 16 of the Exchange Act, the election must
comply with the applicable provisions of Rule 16b-3 promulgated under the
Exchange Act and shall be subject to such additional conditions or restrictions
as may be required thereunder to qualify for the maximum exemption from Section
16 of the Exchange Act with respect to Plan transactions.

(h)

Section 83(b) Election.  The Grantee hereby acknowledges that he may file an
election pursuant to Section 83(b) of the Code to be taxed currently on the fair
market value of the shares of Restricted Stock (less any purchase price paid for
the shares), provided that such election must be filed with the Internal Revenue
Service no later than 30 days after the grant of such Restricted Stock.  The
Grantee will seek the advice of his or her own tax advisors as to the
advisability of making such a Section 83(b) election, the potential consequences
of making such an election, the requirements for making such an election, and
the other tax consequences of the Restricted Stock award under federal, state,
and any other laws that may be applicable.  The Company and its affiliates and
agents have not and are not providing any tax advice to the Grantee.

3.

Miscellaneous.

(a)

Notices.  Any and all notices, designations, consents, offers, acceptances and
any other communications provided for herein shall be given in writing and shall
be delivered either personally or by registered or certified mail, postage
prepaid, which shall be addressed, in the case of the Company to both the Chief
Financial Officer and the General Counsel of the Company at the principal office
of the Company and, in the case of the Grantee, to the Grantee’s address
appearing on the books of the Company or to the Grantee’s residence or to such
other address as may be designated in writing by the Grantee.

(b)

No Right to Continued Employment.  Nothing in the Plan or in this Agreement
shall confer upon the Grantee any right to continue in the employ of the
Company, its parent or any subsidiary or shall interfere with or restrict in any
way the right of the Company, its parent or any subsidiary, which is hereby
expressly reserved, to remove, terminate or discharge the Grantee at any time
for any reason whatsoever, with or without Cause and with or without advance
notice.

(c)

Bound by Plan.  By signing this Agreement, the Grantee acknowledges that he has
received a copy of the Plan and has had an opportunity to review the Plan and
agrees to be bound by all the terms and provisions of the Plan.

(d)

Successors.  The terms of this Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and of the Grantee and the
beneficiaries, executors, administrators, heirs and successors of the Grantee.

(e)

Invalid Provision.  The invalidity or unenforceability of any particular
provision thereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.


-3-


(f)

Modifications.  No change, modification or waiver of any provision of this
Agreement shall be valid unless the same is in writing and signed by the parties
hereto.

(g)

Entire Agreement.  This Agreement and the Plan contain the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and therein and supersede all prior communications, representations and
negotiations in respect thereto.

(h)

Governing Law.  This Agreement and the rights of the Grantee hereunder shall be
construed and determined in accordance with the laws of the State of Nevada.

(i)

Headings.  The headings of the paragraphs hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

(j)

Multiple Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  A facsimile transmission
or PDF copy of this signed Agreement shall be legal and binding on all parties
hereto.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the 14th day of June, 2012.

GLOBAL EARTH ENERGY, INC.










By:__________________________


    Sydney A. Harland, Chairman and Chief Executive Officer




__________________________


SYDNEY A. HARLAND









-4-











